MANAGEMENT AGREEMENT

AGREEMENT made as of the 30th day of June, 2006, among CITIGROUP MANAGED FUTURES
LLC, a Delaware limited liability company (‘‘CMF’’ or the ‘‘General Partner’’),
CITIGROUP DIVERSIFIED FUTURES FUND L.P., a New York limited partnership (the
‘‘Partnership’’) and AVANT CAPITAL MANAGEMENT L.P., a Texas limited partnership
(the ‘‘Advisor’’).

W I T N E S S E T H :

WHEREAS, CMF is the general partner of CITIGROUP DIVERSIFIED FUTURES FUND L.P.,
a limited partnership organized for the purpose of speculative trading of
commodity interests, including futures contracts, options, swaps and forward
contracts with the objective of achieving substantial capital appreciation
initially through an investment in CMF Avant Master Fund L.P., a New York
limited partnership (the ‘‘Master Fund’’); and

WHEREAS, the Limited Partnership Agreement establishing the Partnership (the
‘‘Limited Partnership Agreement’’) permits CMF to delegate to one or more
commodity trading advisors CMF’s authority to make trading decisions for the
Partnership; and

WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (‘‘CFTC’’) and is a member of the National
Futures Association (‘‘NFA’’); and

WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of the NFA; and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement;

NOW, THEREFORE, the parties agree as follows:

1.    DUTIES OF THE ADVISOR.    (a)    For the period and on the terms and
conditions of this Agreement, the Advisor shall have sole authority and
responsibility, as one of the Partnership’s agents and attorneys-in-fact, for
directing the investment and reinvestment of the assets and funds of the
Partnership allocated to it from time to time by the General Partner in
commodity interests, including commodity futures contracts, options, swaps and
forward contracts. All such trading on behalf of the Partnership shall be in
accordance with the trading policies set forth in the Partnership’s Prospectus
and Disclosure Document dated as of May 1, 2006, as supplemented (the
‘‘Prospectus’’), and as such trading policies may be changed from time to time
upon receipt by the Advisor of prior written notice of such change and pursuant
to the trading strategy selected by CMF to be utilized by the Advisor in
managing the Partnership’s assets. CMF has initially selected the Advisor’s
Managed Account Trading Program (the ‘‘Program’’) to manage the Partnership’s
assets allocated to it. The Advisor may not deviate from the trading policies
set forth in the Prospectus without the prior written consent of the Partnership
given by CMF. The Advisor makes no representation or warranty that the trading
to be directed by it for the Partnership will be profitable or will not result
in losses.

(b)    CMF acknowledges receipt of the Advisor’s Disclosure Document dated March
15, 2006, as filed with the NFA (the ‘‘Disclosure Document’’). All trades made
by the Advisor for the account of the Partnership, whether directly or
indirectly through the Master Fund, shall be made through such commodity broker
or brokers as CMF shall direct, and the Advisor shall have no authority or
responsibility for selecting or supervising any such broker in connection with
the execution, clearance or confirmation of transactions for the Partnership or
for the negotiation of brokerage rates charged therefor. However, the Advisor,
with the prior written permission (by either original or fax copy) of CMF, may
direct all trades in commodity futures and options to a futures commission
merchant or independent floor broker it chooses for execution with instructions
to give-up the trades to the broker designated by CMF, provided that the futures
commission merchant or independent floor broker and any give-up or floor
brokerage fees are approved in advance by CMF. All give-up or similar fees
relating to the foregoing shall be paid by the Partnership after all parties
have executed the relevant give-up agreements (by either original or fax copy).

1


--------------------------------------------------------------------------------


(c)    The allocation of the Partnership’s assets to the Advisor will be made to
the Program on a fully funded basis and as described in the Disclosure Document.
In the event the Advisor wishes to use a trading system or methodology other
than or in addition to the system or methodology outlined in the Disclosure
Document in connection with its trading for the Partnership, either in whole or
in part, it may not do so unless the Advisor gives CMF prior written notice of
its intention to utilize such different trading system or methodology and CMF
consents thereto in writing. In addition, the Advisor will provide five days’
prior written notice to CMF of any change in the trading system or methodology
to be utilized for the Partnership which the Advisor deems material. If the
Advisor deems such change in system or methodology or in markets traded to be
material, the changed system or methodology or markets traded will not be
utilized for the Partnership without the prior written consent of CMF. In
addition, the Advisor will notify CMF of any changes to the trading system or
methodology that would require a change in the description of the trading
strategy or methods described in the Disclosure Document. Further, the Advisor
will provide CMF with a current list of all commodity interests to be traded for
the Partnership’s account and will not trade any additional commodity interests
for such account without providing notice thereof to CMF and receiving CMF’s
written approval. The Advisor also agrees to provide CMF, on a monthly basis,
with a written report of the assets under the Advisor’s management together with
all other matters deemed by the Advisor to be material changes to its business
not previously reported to CMF. The Advisor further agrees that it will convert
foreign currency balances (not required to margin positions denominated in a
foreign currency) to U.S. dollars no less frequently than monthly. U.S. dollar
equivalents in individual foreign currencies of more than $100,000 will be
converted to U.S. dollars within one business day after such funds are no longer
needed to margin foreign positions.

(d)    The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (‘‘principals’’), partners, shareholders, directors, officers and
employees, their trading performance and general trading methods, its customer
accounts (but not the identities of or identifying information with respect to
its customers) and otherwise as are required in the reasonable judgment of CMF
to be made in any filings required by Federal or state law or NFA rule or order.
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals unless CMF reasonably determines that such disclosure
is required in order to fulfill its fiduciary obligations to the Partnership or
the reporting, filing or other obligations imposed on it by Federal or state law
or NFA rule or order. The Partnership and CMF acknowledge that the trading
advice to be provided by the Advisor is a property right belonging to the
Advisor and that they will keep all such advice confidential. Further, CMF
agrees to treat as confidential any results of proprietary accounts and/or
proprietary information with respect to trading systems obtained from the
Advisor.

(e)    The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion. The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Section 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.

(f)    CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month. The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor. CMF will use its best efforts to give two days’ prior notice to the
Advisor of any reallocations or liquidations.

(g)    The Advisor will not be liable for trading losses in the Partnership’s
account including losses caused by errors; provided, however, that (i) the
Advisor will be liable to the Partnership with respect to losses incurred due to
errors committed or caused by it or any of its principals or employees in
communicating improper trading instructions or orders to any broker on behalf of
the Partnership and (ii) the Advisor will be liable to the Partnership with
respect to losses incurred due to errors committed

2


--------------------------------------------------------------------------------


or caused by any executing broker (other than any CMF affiliate) selected by the
Advisor, (it also being understood that CMF, with the assistance of the Advisor,
will first attempt to recover such losses from the executing broker).

2.    INDEPENDENCE OF THE ADVISOR.    For all purposes herein, the Advisor shall
be deemed to be an independent contractor and, unless otherwise expressly
provided or authorized, shall have no authority to act for or represent the
Partnership in any way and shall not be deemed an agent, promoter or sponsor of
the Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, the General Partner, any trading advisor or any
limited partners for any acts or omissions of any other trading advisor to the
Partnership.

3.    COMPENSATION.    (a)    In consideration of and as compensation for all of
the services to be rendered by the Advisor to the Partnership under this
Agreement, the Partnership shall pay the Advisor (i) an incentive fee payable as
of the end of each calendar quarter equal to 20% of New Trading Profits (as such
term is defined below) earned by the Advisor for the Partnership and (ii) a
monthly fee for professional management services equal to 1/6 of 1% (2% per
year) of the month-end Net Assets of the Partnership allocated to the Advisor.

(b)    ‘‘Net Assets’’ shall have the meaning set forth in Paragraph 7(d)(1) of
the Limited Partnership Agreement dated as of December 3, 2002, and without
regard to further amendments thereto, provided that in determining the Net
Assets of the Partnership on any date, no adjustment shall be made to reflect
any distributions, redemptions or incentive fees payable as of the date of such
determination.

(c)    ‘‘New Trading Profits’’ shall mean the excess, if any, of Net Assets
managed by the Advisor at the end of the fiscal period over Net Assets managed
by the Advisor at the end of the highest previous fiscal period or Net Assets
allocated to the Advisor at the date trading commences, whichever is higher, and
as further adjusted to eliminate the effect on Net Assets resulting from new
capital contributions, redemptions, reallocations or capital distributions, if
any, made during the fiscal period decreased by interest or other income, not
directly related to trading activity, earned on the Partnership’s assets during
the fiscal period, whether the assets are held separately or in margin accounts.
Ongoing expenses shall be attributed to the Advisor based on the Advisor’s
proportionate share of Net Assets. Ongoing expenses shall not include expenses
of litigation not involving the activities of the Advisor on behalf of the
Partnership. No incentive fee shall be paid to the Advisor until the end of the
first full calendar quarter of the Advisor’s trading for the Partnership, which
incentive fee shall be based on New Profits (if any) from the commencement of
trading by the Advisor on behalf of the Partnership through the end of the first
full calendar quarter of such trading. Interest income earned, if any, will not
be taken into account in computing New Trading Profits earned by the Advisor. If
Net Assets allocated to the Advisor are reduced due to redemptions,
distributions or reallocations (net of additions), there will be a corresponding
proportional reduction in the related loss carryforward amount that must be
recouped before the Advisor is eligible to receive another incentive fee.

(d)    Quarterly incentive fees and monthly management fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable. In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or month, as the case may be, the
quarterly incentive fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
management fee shall be prorated to the effective date of termination. If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly management fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.

(e)    The provisions of this Paragraph 3 shall survive the termination of this
Agreement.

4.    RIGHT TO ENGAGE IN OTHER ACTIVITIES.    (a)    The services provided by
the Advisor hereunder are not to be deemed exclusive. CMF on its own behalf and
on behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and
shareholder(s), may render advisory, consulting and management services to other
clients

3


--------------------------------------------------------------------------------


and accounts. The Advisor and its officers, directors, employees and
shareholder(s) shall be free to trade for their own accounts and to advise other
investors and manage other commodity accounts during the term of this Agreement
and to use the same information, computer programs and trading strategies,
programs or formulas which they obtain, produce or utilize in the performance of
services to CMF for the Partnership. However, the Advisor represents, warrants
and agrees that it believes the rendering of such consulting, advisory and
management services to other accounts and entities will not require any material
change in the Advisor’s basic trading strategies and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.

(b)    If, at any time during the term of this Agreement, the Advisor is
required to aggregate the Partnership’s commodity positions with the positions
of any other person for purposes of applying CFTC− or exchange-imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
in writing if the Partnership’s positions are included in an aggregate amount
which exceeds the applicable speculative position limit. The Advisor agrees
that, if its trading recommendations are altered because of the application of
any speculative position limits, it will not modify the trading instructions
with respect to the Partnership’s account in such manner as to affect the
Partnership substantially disproportionately as compared with the Advisor’s
other accounts. The Advisor further represents, warrants and agrees that under
no circumstances will it knowingly or deliberately use trading strategies or
methods for the Partnership that are inferior to strategies or methods employed
for any other client or account and that it will not knowingly or deliberately
favor any client or account managed by it over any other client or account in
any manner, it being acknowledged, however, that different trading strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies, accounts experiencing differing inflows or outflows of equity,
accounts which commence trading at different times, accounts which have
different portfolios or different fiscal years, accounts utilizing different
executing brokers and accounts with other differences, and that such differences
may cause divergent trading results.

(c)    It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.

(d)    The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals as shall
be reasonably requested by CMF. The Advisor presently believes and represents
that existing speculative position limits will not materially adversely affect
its ability to manage the Partnership’s account given the potential size of the
Partnership’s account and the Advisor’s and its principals’ current accounts and
all proposed accounts for which they have contracted to act as trading advisor.

5.    TERM.    (a)    This Agreement shall continue in effect until June 30,
2007. CMF may, in its sole discretion, renew this Agreement for additional
one-year periods upon notice to the Advisor not less than 30 days prior to the
expiration of the previous period. At any time during the term of this
Agreement, CMF may terminate this Agreement at any month-end upon 30 days’
notice to the Advisor. At any time during the term of this Agreement, CMF may
elect to immediately terminate this Agreement upon 30 days’ notice to the
Advisor if (i) the Net Asset Value per unit shall decline as of the close of
business on any day to $400 or less; (ii) the Net Assets allocated to the
Advisor (adjusted for redemptions, distributions, withdrawals or reallocations,
if any) decline by 50% or more as of the end of a trading day from such Net
Assets’ previous highest value; (iii) limited partners owning at least 50% of
the outstanding units shall vote to require CMF to terminate this Agreement;
(iv) the Advisor fails to comply with the terms of this Agreement; (v) CMF, in
good faith, reasonably determines that the performance of the Advisor has been
such that CMF’s fiduciary duties to the Partnership require CMF to terminate
this Agreement; (vi) CMF reasonably believes that the application of speculative
position limits will substantially affect the performance of the Partnership; or
(vii) the Advisor fails to conform to the trading policies set forth in the
Limited Partnership Agreement or the Prospectus as they may be changed from time
to time. At any time during the term of this Agreement, CMF may elect
immediately to terminate this Agreement if (i) the Advisor merges, consolidates
with another entity, sells a substantial portion of its assets, or becomes
bankrupt or insolvent, (ii) Brick Diemer dies, becomes incapacitated, leaves the

4


--------------------------------------------------------------------------------


employ of the Advisor, ceases to control the Advisor or is otherwise not
managing the trading programs or systems of the Advisor, or (iii) the Advisor’s
registration as a commodity trading advisor with the CFTC or its membership in
the NFA or any other regulatory authority, is terminated or suspended. This
Agreement will immediately terminate upon dissolution of the Partnership or upon
cessation of trading prior to dissolution.

(b)    The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Prospectus are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2007; or (iii) in the event that CMF or the
Partnership fails to comply with the terms of this Agreement. The Advisor may
immediately terminate this Agreement if CMF’s registration as a commodity pool
operator or its membership in the NFA is terminated or suspended.

(c)    Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Paragraph 5 or Paragraph 1(e) shall be without
penalty or liability to any party, except for any fees due to the Advisor
pursuant to Section 3 hereof.

6.    INDEMNIFICATION.    (a) (i)    In any threatened, pending or completed
action, suit, or proceeding to which the Advisor was or is a party or is
threatened to be made a party arising out of or in connection with this
Agreement or the management of the Partnership’s assets by the Advisor or the
offering and sale of units in the Partnership, CMF shall, subject to
subparagraph (a)(iii) of this Paragraph 6, indemnify and hold harmless the
Advisor against any loss, liability, damage, cost, expense (including, without
limitation, attorneys’ and accountants’ fees), judgments and amounts paid in
settlement actually and reasonably incurred by it in connection with such
action, suit, or proceeding if the Advisor acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership, and provided that its conduct did not constitute negligence,
intentional misconduct, or a breach of its fiduciary obligations to the
Partnership as a commodity trading advisor, unless and only to the extent that
the court or administrative forum in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all circumstances of the case, the Advisor is fairly and reasonably
entitled to indemnity for such expenses which such court or administrative forum
shall deem proper; and further provided that no indemnification shall be
available from the Partnership if such indemnification is prohibited by Section
16 of the Limited Partnership Agreement. The termination of any action, suit or
proceeding by judgment, order or settlement shall not, of itself, create a
presumption that the Advisor did not act in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership.

(ii)    Without limiting sub-paragraph (i) above, to the extent that the Advisor
has been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subparagraph (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.

(iii)    Any indemnification under subparagraph (i) above, unless ordered by a
court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subparagraph
(i) above. Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.

(iv)    In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.

5


--------------------------------------------------------------------------------


(v)    As used in this Paragraph 6(a), the term ‘‘Advisor’’ shall include the
Advisor, its principals, partners, officers, directors, stockholders and
employees and the term ‘‘CMF’’ shall include the Partnership.

(b) (i)    The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, cost or
expense (including, without limitation, attorneys’ and accountants’ fees),
judgments and amounts paid in settlement actually and reasonably incurred by
them (A) as a result of the material breach of any material representations and
warranties made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if there has been a final
judicial or regulatory determination or, in the event of a settlement of any
action or proceeding with the prior written consent of the Advisor, a written
opinion of an arbitrator pursuant to Paragraph 14 hereof, to the effect that
such acts or omissions violated the terms of this Agreement in any material
respect or involved negligence, bad faith, recklessness or intentional
misconduct on the part of the Advisor (except as otherwise provided in Section
1(g)).

(ii)    In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, shareholder(s)
or employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys’ and accountants’ fees) incurred in connection
therewith.

(c)    In the event that a person entitled to indemnification under this
Paragraph 6 is made a party to an action, suit or proceeding alleging both
matters for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.

(d)    None of the indemnifications contained in this Paragraph 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld, of the party
obligated to indemnify such party.

(e)    The provisions of this Paragraph 6 shall survive the termination of this
Agreement.

7.    REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a)    The Advisor represents and warrants that:

(i)    All references to the Advisor and its principals in the Disclosure
Document are accurate in all material respects and as to them the Disclosure
Document does not contain any untrue statement of a material fact or omit to
state a material fact which is necessary to make the statements therein not
misleading. All references to the Advisor and its principals, if any, in the
Prospectus or supplement thereto will, after review and approval of such
references by the Advisor prior to the use of such Prospectus in connection with
the offering of the Partnership’s Units, be accurate in all material respects,
except that with respect to any pro forma or hypothetical performance
information in such Prospectus, if any, this representation and warranty extends
only to any underlying data made available by the Advisor for the preparation
thereof and not to any hypothetical or pro forma adjustments.

(ii)    The information with respect to the Advisor set forth in the actual
performance tables in the Disclosure Document is based on all of the customer
accounts managed on a discretionary basis by the Advisor’s principals and/or the
Advisor during the period covered by such tables and required to be disclosed
therein. The Advisor’s performance tables will be examined by an independent
certified public accountant with a report thereon provided to CMF, no less
frequently than annually during the term of this Agreement.

(iii)    The Advisor will be acting as a commodity trading advisor with respect
to the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA,
and is in compliance with such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and agrees
to maintain and renew such registrations and licenses during the term of this
Agreement.

6


--------------------------------------------------------------------------------


(iv)    The Advisor is a limited partnership duly organized, validly existing
and in good standing under the laws of the State of Texas and has full limited
partnership power and authority to enter into this Agreement and to provide the
services required of it hereunder.

(v)    The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.

(vi)    This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.

(vii)    At any time during the term of this Agreement that a prospectus
relating to the units is required to be delivered in connection with the offer
and sale thereof, the Advisor agrees upon the request of CMF to provide the
Partnership with such information as shall be necessary so that, as to the
Advisor and its principals, such prospectus is accurate.

(b)    CMF represents and warrants for itself and the Partnership that:

(i)    The Prospectus (as from time to time amended or supplemented, which
amendment or supplement is approved by the Advisor as to descriptions, if any,
of itself and its actual performance) does not contain any untrue statement of a
material fact or omit to state a material fact which is necessary to make the
statements therein not misleading, except that the foregoing representation does
not apply to any statement or omission concerning the Advisor in the Prospectus,
if any, which is made in reliance upon, and in conformity with, information
furnished to CMF by or on behalf of the Advisor expressly for use in the
Prospectus (it being understood that any hypothetical and pro forma adjustments
in the Prospectus, if any, will not be deemed to be furnished by the Advisor).

(ii)    It is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

(iii)    CMF and the Partnership have the capacity and authority to enter into
this Agreement on behalf of the Partnership.

(iv)    This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.

(v)    CMF will not, by acting as General Partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.

(vi)    It is registered as a commodity pool operator and is a member of the
NFA, and it will maintain and renew such registration and membership during the
term of this Agreement.

(vii)    The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.

8.    COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.

(a)    The Advisor agrees as follows:

(i)    In connection with its activities on behalf of the Partnership, the
Advisor will comply with all applicable rules and regulations of the CFTC and/or
the commodity exchange on which any particular transaction is executed.

(ii)    The Advisor will promptly notify CMF of the commencement of any material
suit, action or proceeding involving it, whether or not any such suit, action or
proceeding also involves CMF. The Advisor will provide CMF with copies of any
correspondence from or to the CFTC, NFA or any commodity exchange in connection
with an investigation or audit of the Advisor’s business activities.

7


--------------------------------------------------------------------------------


(iii)    In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership’s brokers of (i) any error committed by the Advisor or its
principals or employees; (ii) any trade which the Advisor believes was not
executed in accordance with its instructions; and (iii) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.

(iv)    The Advisor will maintain a net worth of not less than $200,000 during
the term of this Agreement.

(b)    CMF agrees for itself and the Partnership that:

(i)    CMF and the Partnership will comply with all applicable rules and
regulations of the CFTC and/or the commodity exchange on which any particular
transaction is executed.

(ii)    CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.

(iii)    CMF will be responsible for compliance with the USA Patriot Act and
related anti-money-laundering regulations with respect to the Partnership and
its limited partners.

9.    COMPLETE AGREEMENT.    This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.

10.    ASSIGNMENT.    This Agreement may not be assigned by any party without
the express written consent of the other parties.

11.    AMENDMENT.    This Agreement may not be amended except by the written
consent of the parties.

12.    NOTICES.    All notices, demands or requests required to be made or
delivered under this Agreement shall be in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

If to CMF:

Citigroup Managed Futures LLC
731 Lexington Avenue
25th Floor
New York, New York 10022
Attention: David J. Vogel

If to the Advisor:

Avant Capital Management L.P.
3200 Southwest Freeway, Suite 2240
Houston, Texas 77027
Attention: Brick Diemer

13.    GOVERNING LAW.    This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14.    ARBITRATION.    The parties agree that any dispute or controversy arising
out of or relating to this Agreement or the interpretation thereof, shall be
settled by arbitration in accordance with the rules, then in effect, of the NFA
or, if the NFA shall refuse jurisdiction, then in accordance with the rules,
then in effect, of the American Arbitration Association; provided, however, that
the power of the

8


--------------------------------------------------------------------------------


arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award. Judgment upon any
award made by the arbitrator may be entered in any court of competent
jurisdiction.

15.    NO THIRD PARTY BENEFICIARIES.    There are no third party beneficiaries
to this Agreement.

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

[spacer.gif] CITIGROUP MANAGED FUTURES LLC

[spacer.gif] By:   /s/ David J. Vogel                                        
        David J. Vogel
        President and Director

[spacer.gif] CITIGROUP DIVERSIFIED FUTURES
FUND L.P.

[spacer.gif] By:   Citigroup Managed Futures LLC            
        (General Partner)

[spacer.gif] By:   /s/ David J. Vogel                                        
        David J. Vogel
        President and Director

[spacer.gif] AVANT CAPITAL MANAGEMENT L.P.

[spacer.gif] By:   /s/ Brick Diemer                                        
        Name: Brick Diemer
        Title: Principal

10


--------------------------------------------------------------------------------
